Citation Nr: 0521901	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-24 1000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date earlier than September 13, 
2000, for the grant of a 100 percent schedular evaluation for 
the service-connected spinal cord injury at C3-4 and C6-7.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty September 1971 to February 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision in which the RO 
granted an increased rating of 100 percent for the service-
connected spinal cord injury at C3-4 and C6-7, effective on 
September 13, 2000.  The veteran subsequently perfected an 
appeal regarding the effective date assigned in that rating 
decision.  



FINDINGS OF FACT

1.  On September 13, 2000, the RO received an informal claim 
of service connection for a spinal cord injury at C3-4 and 
C6-7, claimed as secondary to the service-connected post-
traumatic headaches with seizures.  

2.  The informal claim received on September 13, 2000, is the 
earliest document of record that can be construed as an 
informal or formal claim regarding the claim of service 
connection for a spinal cord injury.  



CONCLUSION OF LAW

An effective date earlier than September 13, 2000, for the 
assignment of a 100 percent schedular evaluation for the 
service-connected spinal cord injury at C3-4 and C6-7, is not 
assignable as a matter of law.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in January 2003 
in which the RO advised the veteran of his and VA's 
responsibilities under the VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

Thereafter, in the February 2003 Statement of the Case (SOC) 
and the June 2003 Supplemental Statement of the Case (SSOC), 
the RO also advised the veteran has to the criteria for 
determining the appropriate effective date for a grant of 
service connection and for an increased rating.  

Although the January 2003 letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board notes that the notice letter, 
as well as the SOC and SSOC, was provided to the veteran 
prior to the most recent transfer of his case to the Board.  

The Board believes the content of that notice provided to the 
veteran through these documents substantially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  

In the instant case, the Board finds that the facts are not 
in dispute; resolution of the veteran's appeal is dependent 
on interpretation of the regulations pertaining to the 
assignment of earlier effective dates.  

Accordingly, VA has no further duty, therefore, to notify him 
of the evidence needed to substantiate his claim, or to 
assist him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  


Factual Background

The record reflects that, in a September 1990 rating 
decision, the RO granted service connection for post-
traumatic headaches and assigned a 10 percent evaluation, 
effective November 1, 1989.  

The veteran did not express disagreement with either the 
effective date or disability rating assigned in that 
decision.  

The record reflects that no further documentation was 
associated with the claims folder in regard to that 
disability until November 1993, at which time the veteran 
underwent a routine VA examination to determine the severity 
of this service-connected disability.

Shortly thereafter, in a December 1993 rating decision, the 
RO continued the 10 percent evaluation assigned for the 
service-connected post-traumatic headaches.  

In February 1994, the veteran's accredited representative 
submitted a statement indicating that the veteran's headache 
disability had worsened, and that it was now manifested by 
seizures.  The veteran subsequently underwent another VA 
examination in April 1994.  

In a May 1994 rating decision, the RO denied an increased 
rating for the service-connected headache disability.  The RO 
also denied service connection for a seizure disorder.  The 
veteran subsequently initiated an appeal as to both of these 
issues.

During the pendency of that appeal, the RO obtained VA 
treatment records dated throughout 1993 and 1994.  These 
records confirmed treatment for headaches and seizures, but 
were negative for any indication that the veteran had injured 
his back or neck in a fall.

The veteran's appeal came before the Board in March 1997.  At 
that time, the last medical evidence that had been associated 
with the claims folder was received in August 1994, and it 
consisted of VA treatment records.  The last correspondence 
that had been received from the veteran was a VA Form 9, 
which was signed in September 1994.  That document contained 
no reference to the veteran having fallen and injured his 
back or neck as a result of a seizure.  

Similarly, a February 1997 statement from the veteran's 
accredited representative also contained no indication that 
the veteran had fallen and injured his back or neck as a 
result of a seizure.  

In March 1997, the Board remanded the claim for an increased 
rating for the residuals of post-traumatic headaches to the 
RO for additional evidentiary development.  

The Board also remanded the claim for service connection for 
seizures as secondary to the post-traumatic headaches to the 
RO for the issuance of a Statement of the Case.  

The first evidence associated with the claims folder 
following the Board's remand was received by the RO on 
October 28, 1998.  This evidence consisted of private 
treatment records that were submitted by the veteran.  

These records reflect that the veteran had been found 
unconscious by his coworkers on October 4, 1995, with a large 
contusion on his right temple, and with marked weakness in 
his left leg and left arm.  It was also noted that he was 
experiencing lethargy and confusion.  

In a discharge summary dated October 6, 1995, a physician 
explained that the veteran had probably experienced a gran 
mal seizure and that the left hemiparesis was probably the 
result of paralysis.  It was further explained, however, that 
because the neurological deficit was persisting, the 
pathology was uncertain.  

Subsequent private medical records dated in January 1996 
revealed that the veteran was found to have sustained an 
injury to the spinal cord at C3-4 and C6-7 as a result of the 
fall in October 1995.  

On October 6, 1998, the veteran underwent an examination 
through QTC medical services.  In the report of that 
examination, the physician concluded that the veteran's 
seizure disorder was related to the service-connected post-
traumatic headache disorder.  

It was also noted in that report that the veteran had 
experienced seizures at work, and had sustained a fracture of 
C3-4 and C6-7 in 1995 as a result of one such seizure.  The 
report of this examination was received by the RO in December 
1998.  

In a February 1999 rating decision, the RO recharacterized 
the veteran's service-connected disability as post-traumatic 
headaches with seizures.  The RO also granted an increased 
evaluation of 20 percent under Diagnostic Codes 8045-8911.  

In a signed statement received in February 1999, the veteran 
indicated that he wished to withdraw his appeal as to all 
issues.  

No further correspondence was received from the veteran until 
September 13, 2000.  On that date, the RO received a 
statement from the veteran's accredited representative 
indicating that the veteran was seeking service connection 
for the residuals of a broken neck, which were being claimed 
as secondary to the service-connected post-traumatic 
headaches with seizures.  

In support of this claim, the veteran submitted additional 
copies of the previously submitted treatment records from 
1995 and 1996, which show that he injured spinal cord at C3-4 
and C6-7 as a result of the fall in October 1995.  

The veteran also submitted new medical evidence, such as a 
November 2000 letter from a private physician in which it was 
noted that the veteran had lost most of the motor strength on 
his left side due to pain and spacicity.  

The physician concluded that the veteran was permanently and 
totally disabled from his previous occupation and that he was 
surprised that he had continued to work in that capacity.  

In a February 2001 rating decision, the RO granted service 
connection for a status post neck injury with fusions at C3-4 
and C6-7, and assigned a 40 percent rating.  

The RO assigned an effective date of September 13, 2000, for 
that grant, which corresponded to the date of receipt of his 
informal claim for service connection.  

The veteran subsequently expressed disagreement with the 40 
percent rating assigned in that decision.  In support of his 
claim, the veteran submitted additional medical records 
showing that he was experiencing increasing symptomatology 
associated with his spinal cord injury.  

In the May 2002 rating decision, the RO granted an increased 
schedular evaluation of 100 percent under the criteria of 
Diagnostic Code 5285 for the service-connected status post 
neck injury with fusions at C3-4 and C6-7, effective on 
September 13, 2000.  

Thereafter, in a statement received in August 2002, the 
veteran expressed disagreement with the effective date 
assigned for his 100 percent rating.  He asserted that the 
100 percent rating should be made effective from the date of 
his injury in October 1995.  

The veteran contended that he had been told in 1996 that he 
could not file a claim for that disability with VA because he 
was pursing a claim for worker's compensation for that same 
injury.  He claimed that he would have filed such a claim had 
he not received the wrong information from VA.  

In a statement dated in October 2003, the veteran's 
accredited representative contended that the 100 percent 
rating should be made effective from at least October 1998, 
which is the date of receipt by the RO of the first medical 
evidence showing that the veteran had sustained a spine cord 
injury secondary to a seizure.  

The representative asserted that the receipt of that evidence 
should be construed as an informal claim of service 
connection for that disability.  


Analysis

The veteran is seeking an earlier effective date for the 
grant of a 100 percent schedular evaluation for the service-
connected spinal cord injury at C3-4 and C6-7.  

The Board notes that the 100 percent schedular rating is in 
effect from September 13, 2000, which corresponds to the date 
of the grant of service connection for that disability.  

Thus, in order to determine whether an earlier effective date 
is warranted for the 100 percent evaluation, the Board must 
first determine whether an earlier effective date is 
warranted for the grant of service connection for the 
veteran's spinal cord injury.  

The veteran acknowledges that he did not submit an informal 
claim for service connection for that disability until 
September 2000.  

However, he contends that he only waited so long because he 
had been told by a VA employee in 1996 that he could not file 
a claim for that disability because he was pursing a claim 
for worker's compensation at that time.  He asserts that he 
would have filed such a claim had he not received the wrong 
information from VA.  

Alternatively, the veteran's accredited representative 
contends that the 100 percent rating should be made effective 
from at least October 1998, which is the date of receipt by 
the RO of the first medical evidence showing that the veteran 
had sustained a spine cord injury secondary to a seizure.  
Specifically, the representative is referring to the private 
medical records received on that date.  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based upon an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002): 38 C.F.R. § 
3.400 (2004).  

The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

Any communication indicating intent to apply for a VA benefit 
may be considered an informal claim.  Such an informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  See 38 C.F.R. § 3.157 (2004).  

In this case, there is no evidence of record suggesting that 
the veteran filed a formal or informal claim of service 
connection for his spine cord injury prior to September 13, 
2000, and the veteran has not contended that such is the 
case.  

Thus, there is no basis for assigning an effective date prior 
to September 13, 2000, for the grant of service connection 
for a spinal cord injury, or for the grant of a 100 percent 
schedular rating for that disability.  38 C.F.R. § 3.400.  

The veteran's representative has contended that the medical 
records received on October 29, 1998, should be construed as 
an informal claim for service connection for the veteran's 
spinal cord injury because these were the first documents 
received by the RO that showed that he had sustained such an 
injury secondary to his seizure disorder.  

In essence, the representative appears to be arguing that 
these records constituted an informal claim for benefits 
under 38 C.F.R. § 3.157.  

The Board has also considered whether the report of the QTC 
medical examination conducted in October 1998 should be 
construed as an informal claim on that same basis.  

However, the Board notes that 38 C.F.R. § 3.157 is not 
applicable in this case because it only applies to situations 
where a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  38 C.F.R. § 3.157(b).  

The record reflects that, in October 1998, no claim of 
service connection for a spinal cord injury had ever been 
allowed or disallowed for the reason that it was not 
compensable in degree.  Thus, these medical records cannot be 
construed as an informal claim for benefits under the 
provisions of 38 C.F.R. § 3.157.  

In this regard, the Board notes that the Court has 
specifically held that the effective date based on an award 
of service connection is not based on the date of the 
earliest medical evidence demonstrating a casual connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  LaLonde 
v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 
10 Vet. App. 511 (1997)  

As noted, the veteran's informal claim for service connection 
was not received until September 2000.  Thus, the medical 
evidence associated with the record prior to that date cannot 
be construed as an informal claim under the provisions of 
38 C.F.R. § 3.157.  

The veteran has conceded that he did not file a claim for 
service connection for his spinal cord injury until September 
13, 2000.  However, he asserts that he would have filed such 
a claim if he had not received erroneous advice from a VA 
employee.  

Specifically, he contends that a VA employee told him that he 
could not file such a claim while he was also pursing a claim 
for worker's compensation for the same injury.  

The Board notes, however, that the veteran has not provided 
any detail as to who gave him this advice or as to the 
identify or job of the VA employee.  Furthermore, even if it 
was assumed that a VA employee gave the veteran erroneous or 
bad advice in telling him that he could not file a claim for 
compensation while also pursing a claim for worker's 
compensation, the Court has held that "erroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits."  Johnson v. Brown, 9 Vet. 
App. 369, 377 (1996); Bone v. Brown, 9 Vet. App. 446, 448-49 
(1996); Owings v. Brown, 8 Vet. App. 17, 23 (1995); McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994).  

Therefore, the veteran's contention that he received 
erroneous advice from a VA employee cannot provide a basis 
for awarding entitlement to an earlier effective date for the 
grant of service connection for the spinal cord injury.  

In short, the veteran did not submit, and the record does not 
contain any document that can be construed as a claim for 
service connection for his spinal cord injury prior to 
September 13, 2000.  Because the claim was submitted after 
his entitlement arose and long after service, the effective 
date is determined by the date of the claim.  

Furthermore, because the effective date of the grant of 
service connection cannot be granted prior to September 13, 
2000, the effective date of the 100 percent schedular 
evaluation assigned for that disability also cannot be 
assigned prior to September 23, 2000.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

The Board finds, therefore, that entitlement to an effective 
date prior to September 13, 2000, for the grant of a 100 
percent evaluation for the service-connected spinal cord 
injury must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [in a case where the law 
and not the evidence is dispositive, a claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law].  



ORDER

The claim for an effective date earlier than September 13, 
2000, for the grant of a 100 percent schedular evaluation for 
the service-connected spinal cord injury at C3-4 and C6-7 is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


